Title: To Thomas Jefferson from Andrew Gregg, 7 May 1803
From: Gregg, Andrew
To: Jefferson, Thomas


          
            Dear Sir
            Aaronsburg—7th. May 1803
          
          Mr. Edward Lynch of the City of Philadelphia wishes an Appointment in the Land Office in the Mississippi Territory, and has requested me to mention his Name to you for that Purpose. This I can do with Confidence because I beleive him very adequate to such an Appointment. He has for some Years past been engaged in Commerce, but the greatest Part of his Time since he was capable of Business was spent in the Office of the Surveyor General of this State. While Mr. Lukens held the Office of Surveyor General, the Business of that Department was almost entirely under the Direction of Mr. Lynch, and at the Death of the former he was within one or two Votes of being appointed his Successor, so well had he conducted himself in the Estimation of the supreme executive Council of the State, in whom the Power of making that Appointment was then vested. He is a practical Surveyor, as well as an Adept in the official Details of Land Business, and it is thro’ a strong Predilection for Business of that Kind in Preference to Commerce that he now offers himself a Candidate for an Appointment in the Mississippi Land Office. My long personal Acquaintance with Mr. Lynch induces me not only to express my Beleif of his Capacity, but also my earnest Wish that he may succeed in his Application.
          With the most sincere Esteem I have the Honor to subscribe myself your Friend & huml. svt.
          
            Andrew Gregg
          
        